DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 	The drawings are objected to because Fig. 1 shows a reference TC with the text TRANCEIVER but it should be TRANSCEIVER.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 	The disclosure is objected to because of the following informalities: 
	[0009] discloses “the check circuit configured to determined” but it should be “the check circuit configured to determine”.  
Appropriate correction is required.

Claim Objections
 	Claim(s) 2-3, 12, and 15 is/are objected to because of the following informalities:  
Claim 2 recites “the integer part of log2(j)” but it should be “an integer part of log2(j)” to avoid antecedent basis issue.	Claim 3 recites “wherein the comparator circuit has a bit depth equal to the bit depth of the modular arithmetic counter circuit” but it should be “wherein the comparator circuit has a bit depth equal to the certain bit depth of the modular arithmetic counter circuit” to avoid antecedent basis issue.	Claim 12 recites “at least one electronic device according to any claim 1” but it should be “at least one electronic device according to .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 1, 14, and 16 recite “to transmit/transmitting … a frame comprising the frame counter status bit”. It is not clear if “the frame counter status bit” is referring back to the (1) frame counter status bit set to a first value, (2) frame counter status bit set to a second value, or (3) frame counter status bit set to a first value and a second value.	Claims 2-13, 15, and 17-20 are rejected based on their dependencies to claims 1, 14, or 16.	Claim 12 recites “the communication bus” but it is not clear whether the communication bus is referring back to the communication bus in claim 1. Therefore, there is insufficient antecedent basis for “the communication bus” in the claim.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Galula et al. (US 2018/0007076 A1) (cited in IDS) – teaches a method of detecting attacks on in vehicle networks and the method is performed by a computation device embedded at in-vehicle network. A node of the in-vehicle network receives at least one message and determines a validity of the received messages during a first interval based on identification in the received message. Then the number of valid and/or invalid messages are counted based different thresholds, i.e., the number of valid message is compared to a first threshold and when it is less than the first threshold, the number of invalid message is compared with a second threshold. When the number of invalid messages is greater than the second messages, an anomaly is determined and an operational mode of the system is selected. When the number of valid messages is not less than the first threshold and/or the number of invalid messages is not greater than the second threshold, the system returns to determining validity of received messages until the number of valid messages and invalid messages corresponds to the first and second thresholds. (Fig. 3A, [0046]-[0050]). 	Marui et al. (US 2019/0294488 A1) – teaches a self-diagnostic of a computer to detect abnormalities in the computer. The self-diagnostic is performed by an abnormality detector that detects abnormality based on a received monitoring signal. The abnormality detector has a watchdog timer for measuring the duration of events as a count value and for counting the occurrence of events as a count value. The count value is then compared to one or more threshold values to determine whether there are abnormalities. When the computer operates normally, a monitoring signal is output and the count of the watchdog timer is cleared before it reaches the threshold value. When the computer operates abnormally, the output of the monitoring signal is stopped and the count of the watchdog timer is increased to be equal to or greater than the threshold value. ([0022], [0027]).	Dang et al. (CN 106123476 A) – teaches an intelligent detecting method. The method includes receiving APP in a predetermined interval time, acquiring a count value of a transmission counter, receiving counter for counting a value recording operation monitoring signal reception, and for recording an abnormal counter APP error times according to the count value of the transmission counter and the receiving counter. (abstract).	Sugeno et al. (US 2015/0286198 A1) – teaches a reliable detection of communication error status by using a count value that is increased or decreased based on whether the communication error is detected or not. When the count value is equal to a first threshold, a communication error status is output and when the count value is equal to a second threshold, the communication error status is resolved. (abstract). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478